UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7615


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARCO ANTONIO VELEZ,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:04-cr-00093-TLW-1; 4:07-cv-70030-TLW)


Submitted:   May 16, 2011                 Decided:   August 26, 2011


Before WILKINSON, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marco Antonio Velez, Appellant Pro Se.   Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marco       Antonio       Velez        seeks    to     appeal        the    district

court’s       order    denying       his    Fed.       R.     Civ.    P.     60(b)    motion       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                    The order is

not    appealable          unless    a     circuit          justice    or     judge       issues     a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,       369        F.3d        363,     369        (4th     Cir.     2004).

A certificate          of     appealability             will     not        issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,       a     prisoner         satisfies        this    standard       by

demonstrating          that    reasonable             jurists        would     find       that     the

district       court’s      assessment        of       the     constitutional             claims    is

debatable       or    wrong.         Slack       v.    McDaniel,        529       U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and    that       the    motion     states       a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at    484-85.         We    have     independently             reviewed       the     record       and

conclude       that     Velez       has     not        made     the     requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

                                                  2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3